DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Such claim limitation(s) is/are: the steps of providing a mart device and identifying a key subject point claim 22, the step of generating a message in claim 23, the step of capturing a plurality of digital images of the scene in claim 24,  the step of selecting a key subject point in two of said plurality of digital images in claim 25, the step of performing a horizontal image translation in claim 26,  the step of generating a depth map in claim 27, the step of performing an interphasing of said two of said plurality of digital images in claim 28.
The corresponding structures are identified in the specification for the steps of providing a mart device in paragraph [0062, 0065, and 0068] and identifying a key subject point in paragraphs [0068, 0073, and 0082], the step of generating a message in paragraph [00141], the step of capturing a plurality of digital images of the scene in paragraph [00134],  the step of selecting a key subject point in two of said plurality of digital images in paragraph [00134 and 0144], the step of performing a horizontal image translation paragraph [00144], the step of generating a depth map in paragraphs [00150], the step of performing an interphasing of said two of said plurality of digital images in paragraphs [00160 and 00163].

Response to Arguments
Applicant’s arguments, see the remarks, filed 10/03/2022, with respect to the amended claims 1 and 22 have been fully considered and moot in view of new grounds of rejection by relying on the teachings of Wu (US 20140192282 A1) and Nims et al. (US 20160227184 A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-15, 21-23, and 25-31 rejected under 35 U.S.C. 103 as being unpatentable over Lablans (US 20110098083 A1) in view of Khwaja et al. (US 20200020075 A1), Nims et al. (US 20160227184 A1), and Wu (US 20140192282 A1).
Regarding claims 1 and 22, Lablans discloses a system to capture a plurality of two dimensional digital source images of a scene by a user (figs. 1 and 13 combined) and display a multidimensional digital image ([0004] three-dimensional image or stereoscopic image, [0035]  In one embodiment of the present invention the at least two lens/sensor units are applied to combine two images into a single three-dimensional or stereoscopic image, [0043] FIG. 5 shows the aligned images to be appropriately displayed to create a 3D image, [0044] FIG. 6 shows the combined images to generate a 3D image with appropriate horizontal parallax and no vertical displacement), 
the system comprising: 
a smart device (100 of fig. 1, see also 1300 of fig. 13) having a memory device ([0033] a memory) for storing an instruction ([0036] a processor instructed to read and/or process only data from memory related); 
a processor ([0033] a processor) in communication with said memory device configured to execute said instruction ([0036] a processor is instructed to read and/or process only data from memory related to an active sensor area. In a further embodiment of the present invention a processor is instructed to process data depending on its position in a sensor with regards to the active sensor area); and 
a plurality of digital image capture devices (1301-1305 of fig. 13) in communication with said processor and each image capture device configured to capture a digital image of the scene ([0069] The lens/sensor units 1301 and 1302 are for instance for generating 3D images, while 1303, 1304 and 1305 are used for generating a panoramic image), 
said plurality of digital image capture devices positioned linearly in series within approximately a distance width (1301 and 1302 of fig. 13, there is a distance width between the camera 1301 and the camera 1302), wherein 
a first digital image capture devices is centered proximate a first end of said distance width (1301 of fig. 13), 
a second digital image capture devices is centered on a second end of said distance width (1302 of fig. 13), and 
any remaining said plurality of digital image capture devices are evenly spaced therebetween (1303, 1304, and 1305 of fig. 13), 
said plurality of diqital imaqe capture devices captures a pair of diqital imaqes of the scene by two of said plurality of diqital image capture devices ([0033, 0035] two images are pair images), and a display in communication with said processor (fig. 8, a display 800, [0081] The display 1705 has a display screen 1706 which may be enabled to display 3D images).
It is noted that Lablans does not teach 
(A) an interpupillary distance, 
(B) said processor executes an instruction to control a parallax and a depth of field of said pair of digital images of the scene and generate a multidimensional image of the scene: Serial No.: 17/333,721 Art Unit: 2425 Page 3 
 (C) said display configured to display said multidimensional digital image, wherein said display is configured as a plurality of pixels having a refractive element integrated therein, said refractive element having a plurality of repeating series of continuous sub-elements aligned as a single layer therewith said plurality of pixels; wherein each of said plurality of repeating series of continuous sub-elements is configured having a cross-section shaped as a single continuous layer having repeating flat sections and trapezoid sections, each of said trapezoid sections having an incline angle and a decline angle.
Khwaja teaches (A) an interpapillary distance ([0050] an ICS may correspond to an approximate or average distance between the pupils, or the inter-pupillary distance (IPD), of a person's eyes).
Nims teaches (B) said processor executes an instruction to control a parallax and a depth of field of said pair of digital images of the scene and generate a multidimensional image of the scene ([0017, 0021, 0023, and 0039]). 
Wu teaches Serial No.: 17/333,721 (C) said display configured to display said multidimensional digital image (301 and 302 of fig. 4), wherein said display is configured as a plurality of pixels having a refractive element integrated therein (302 of fig. 4), said refractive element having a plurality of repeating series of continuous sub-elements aligned as a single layer therewith said plurality of pixels (302 of fig. 4); wherein each of said plurality of repeating series of continuous sub-elements is configured having a cross-section shaped as a single continuous layer having repeating flat sections and trapezoid sections (fig. 3b), each of said trapezoid sections having an incline angle and a decline angle ([0014, 0034, 0035] and fig. 3b).
	Taking the teachings of teachings of Lablans, Khwaja, Nims, and Wu together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interpupillary distance of Khwaja, controlling the parallax and the depth field of Nims, and the display with trapezoid shape sub-elements of Wu  into the system of Lablans for the captured video will better simulate a view from human eyes to reduce cross talk and distortion to provide a digital multi-dimensional image without jumping images or fuzzy features in the form of a printed hardcopy or as a viewed digital multi-dimensional image on an appropriate viewing device and improve the image quality and the backlight utilization rate of a naked-eye 3D display.
Regarding claim 3, Lablans modified by Khwaja teaches the system of Claim 1, Khwaja further teaches wherein said plurality of digital image capture devices is four digital image capture devices evenly spaced ([0050], four cameras L1, R2, Ln, and R1of fig. 4, four cameras L2, R3, L1, and R2 of fig. 5).
Regarding claim 4, Lablans further teaches the system of Claim 1, wherein said plurality of digital image capture devices is three with one of said digital image capture devices positioned on a center line (701-703 of fig. 7).
Regarding claim 5, Lablans further teaches the system of Claim 1, wherein said plurality of digital image capture devices is two digital image capture devices (101 and 102 of fig. 1).
Regarding claim 6, Lablans further teaches the system of Claim 1, wherein said processor executes an instruction to display a message on said display ([0050, 0058, 0060, 0177] display menu, [0081] provide instructions related to an image) to instruct the user to select two of said plurality of digital image capture devices ([0081] The display has display screen controls 1707 to allow a user to provide instructions related to an image. The controls may be used to adjust contrast, intensity, size of images, instructions to move forward, back ward in a series of images, zoom, capture, store recall images and the like, 801-804 of fig. 8).
Regarding claim 7, Lablans further teaches the system of Claim 1, wherein said processor executes an instruction to display said digital image of the scene on said display (1705 of fig. 17, [0081] The display 1705 has a display screen 1706 which may be enabled to display 3D images).
Regarding claims 8 and 23, Lablans further teaches the system of Claim 7, wherein said processor executes an instruction to generate a message on said display to instruct the user to position said plurality of digital image capture devices a distance from a key subject of the scene ([0034] a distance sensor, [0038] determining a distance of the lens to an object, [0061] a desired distance from the object to the point of view).
Regarding claims 10 and 25, Lablans modified by Khwaja, Nims, and Wu teaches the system of Claim 7, Nims further teaches wherein said processor executes an instruction to automatically select a key subject point in two of said plurality of digital images ([0017] the system enables selection of a key subject point in the at least left digital image and at least right digital image and assigns an intermediate gray scale number approximate mid-point of the scale) and said processor aligns said images about said key subject point ([0017] the individual frames aligned in the master image).
Regarding claim 11, Lablans modified by Khwaja, Nims, and Wu teaches the system of Claim 7, Nims further teaches wherein said processor executes an instruction to enable the user to select a key subject point in two of said plurality of digital images via an input from said display ([0019] A user interacting with the system is required to determine key subject point of the resultant images) and said processor aligns said two of said plurality of digital images about said key subject point ([0021] the processor operates a command to interphase columns of pixels of the plurality of image frames to generate the multidimensional digital master image using the key subject point to align the individual frames in the master image) .
Regarding claims 12 and 26, Lablans modified by Khwaja, Nims, and Wu teaches the system of Claim 9, Nims further teaches wherein said processor executes an instruction to perform a horizontal image translation of said two of said plurality of digital images about a key subject point ([0084] These elements or layers 600 are then shifted relative to one another to produce the appropriate or desired parallax for multidimensional digital master image(s) 303 via multidimensional design), wherein said two of said digital images are aligned with said key subject point overlapping in each of said two of said plurality of digital images of the scene ([0017] the system interphases columns of pixels of the plurality of image frames via an interphasing algorithm to generate a digital multidimensional master image with the individual frames aligned in the master image tuned to the chosen output device; fig.12, [0159]).
Regarding claims 13 and 27, Lablans modified by Khwaja, Nims, and Wu teaches the system of Claim 12, Nims further teaches wherein said processor executes an instruction to generate a depth map from said two of said plurality of digital images of the scene ([0023] depth map, [0087]).
Regarding claims 14 and 28, Lablans modified by Khwaja, Nims, and Wu teaches the system of Claim 13, Nims further teaches wherein said processor executes an instruction to perform an interphasing of said two of said plurality of digital images relative to said key subject point to introduce a binocular disparity therein a multidimensional digital image ([0025] the processor executes an instruction to interphase columns of pixels of the plurality of image frames to generate a multidimensional digital master image aligned to the key subject point, fig. 6).
Regarding claim 15, Lablans further teaches the system of Claim 14, wherein said processor executes an instruction to display said multidimensional digital image on said display (fig. 17, enable to display 3D images, [0081]).
Regarding claim 21, Lablans modified by Khwaja, Nims, and Wu teaches the system of Claim 2, Lablans further teaches wherein said display is configured to display said multidimensional digital image utilizes at least one layer selected from the group consisting of a lenticular lens ([0043] a lenticular lenses display screen), a barrier screen ([0043]), a parabolic lens (see Wu: fig. 3c), an overlay (see Wu: 302 and 302 of fig. 4), a waveguide, and combinations thereof. 
Regarding claim 29, Lablans modified by Khwaja, Nims, and Wu teaches the system of Claim 12, Nims further teaches said processor executes an instruction to automatically select a parallax and a depth of field of said pair of digital images of the scene and generate a multidimensional image of the scene (([0017, 0021, 0023, and 0039] the processor executes an instruction to create a depth map using an internal algorithm and the processor then executes an instruction to input a parallax value between the minimum parallax value and up to the maximum value).  
Regarding claim 30, Lablans modified by Khwaja, Nims, and Wu teaches the method of Claim 23, Nims further teaches the step of automatically selecting a key subject point in two of said plurality of digital images and said processor aligning said images about said key subject point ([0017, 0021, 0021, 0023, and 0039] selecting a key subject).  
Regarding claim 31, Lablans modified by Khwaja, Nims, and Wu teaches the method of Claim 31, Nims further teaches the step of automatically selecting a parallax and a depth of field of said pair of digital images of the scene and generating a multidimensional image of the scene ([0017, 0021, 0023, and 0039] the processor executes an instruction to create a depth map using an internal algorithm and the processor then executes an instruction to input a parallax value between the minimum parallax value and up to the maximum value).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340. The examiner can normally be reached Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TUNG T. VO
Primary Examiner
Art Unit 2425



/TUNG T VO/Primary Examiner, Art Unit 2425